UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7241


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY GENE TRAPPIER,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:09-cr-00340-TLW-1; 4:18-cv-03175-TLW)


Submitted: December 19, 2019                                  Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Anthony Gene Trappier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Anthony Gene Trappier seeks to appeal the district court’s order denying as

successive and unauthorized his motions brought pursuant to 28 U.S.C. § 2255 (2012) and

Fed. R. Civ. P. 60. We affirm in part and deny a certificate of appealability and dismiss in

part.

        The district court’s determination that Trappier’s § 2255 motion was successive and

unauthorized is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S.
473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have independently

reviewed the record and conclude that Trappier has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the appeal, in part.

        We agree with the district court that Trappier’s Rule 60 motions amounted to

successive § 2255 motions for which this court did not grant prefiling authorization as

required by 28 U.S.C. § 2244 (2012). We thus affirm those holdings. See United States v.

McRae, 793 F.3d 392, 400 (4th Cir. 2015) (holding that this court “need not issue a

                                              2
[certificate of appealability] before determining whether the district court erred in

dismissing [a defendant’s] purported Rule 60(b) motion as an unauthorized successive

habeas petition”).

       Additionally, we construe Trappier’s notice of appeal and appellate brief as an

application to file a second or successive § 2255 motion. See States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003), abrogated in part on other grounds by McRae, 793 F.3d 392. In

order to obtain authorization to file a successive § 2255 motion, a prisoner must assert

claims based on either: (1) a new rule of constitutional law, previously unavailable, made

retroactive by the Supreme Court to cases on collateral review; or (2) newly discovered

evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient

to establish by clear and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense;. 28 U.S.C. § 2255(h) (2012). Because Trappier’s

claims do not satisfy either of these criteria, we deny authorization to file a successive

§ 2255 motion.

       Based on the foregoing, we affirm the appeal, in part, and deny a certificate of

appealability and dismiss, in part. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                             3